Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 5 April 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwolle, 5 April 1782
Sir

I wrote to Burgomaster Hooft, fully explaining the situation here in this province, and asked him to write to you. The cities made good resolutions. But I am still uncertain about the nobility. Wednesday, by all appearances and some information, they were hardly disposed to recognize independence. But some believed that they received orders from The Hague on Wednesday evening, and at the very least it was said that yesterday there was some change in their rhetoric. I expect the matter will be decided today, at least the great work will happen this morning. But there are still ways to deliberate and postpone. I received a letter from my friend Valk. Although I make it a habit not to bother anyone with solicitations, I do not know how I could refuse a request from my deserving friend. He had the misfortune to be completely ruined by this unexpected war. He resolved to go to America. But his wor­thy wife hoped very much to remain in her native city of Rotterdam. Couldn’t there be some way that Congress could employ this courageous man in some capacity? For example, as an agent he could have the chance to earn an honest living and could start some new business. I ask your Excellency to think about it. I recommend my friend as a zealous and enlightened patriot and as a merchant who has studied his craft. I can also assure your Excellency that both countries are obliged to him. I cannot say more about him. I have the honor to be, in great haste, your Excellency, your very humble and very obedient servant

Capellen de Poll

